833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene A. MYERS, Petitioner-Appellant,v.P.W. KEOHANE, Warden;  U.S. Bureau of Prisons;  and U.S.Parole Commission, Respondents-Appellees.
No. 87-5520.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1987.

Before KRUPANSKY and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner, a pro se federal prisoner, appeals the district court's judgment adopting the magistrate's report and recommendation that denied his 28 U.S.C. Sec. 2241 habeas corpus petition.


3
Upon review of the record, we conclude that the district court properly denied the petition.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons set forth in the magistrate's report and recommendation dated April 17, 1987.